DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 Status of Claims
Claims 1 and 5 are amended in view of applicant’s response filed 4/19/2021.  Claims 2-4, 6, 16-17 and 19 are canceled.  Claims 13-15 remain withdrawn from consideration.  Therefore, claims 1, 5, 7-12 and 18 are currently under examination.
Status of Previous Rejections
All previous rejections have been withdrawn in view of applicant’s claim amendments in the response filed 4/19/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5, 7-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. US 2007/0017602(Koch), and further in view of Kolberg et al. US 2008/0127859A1(Kolberg).
Koch teaches a method of conversion coating a metal surface, comprising contacting a metal surface with a first treatment solution comprising up to 0.5g/l of Zr(abstract, [0026]), followed by contacting with a second treatment composition comprising up to 0.5g/l of Zr and 5-1500mg/l of molybdate ions(abstract, [0026, 0030]).
However, Koch does not teach the presence of organosilane in the first treatment solution.
Kolberg teaches an aqueous treatment composition comprising 0.5-5g/l of Zr [0127] and 0.08-1g/l of hydrolyzed or condensed organosilane[0038] such as aminoalkylsilane or aminoaklylsilanol[0040-0042,0126].  Kolberg further teaches that the organosilane improves coating adhesion[0037].
Regarding claims 1, 5, 7-9, it would have been obvious to one of ordinary skill in the art to have incorporated the hydrolyzed or condensed organosilane as taught by Kolgerg into the first treatment solution of Koch in order to improve adhesion as taught by Kolberg.
Additionally, the concentrations of Zr and hydrolyzed/condensed organosilane in the first treatment solution of Koch in view of Kolberg and the concentrations of Zr and Mo in the second treatment solution of Koch in view of Kolberg overlap the claimed first and second solution coating compositions.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.

Regarding claim 10, Koch further teaches that the second treatment solution has a pH of 1.5-5[0078], which encompasses the claimed pH range.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 18, any exposure of the metal surface, undergone the first treatment step, to air would have meet the limitation of the claimed drying before the second treatment step because natural exposure to air would have cause some drying to the metal surface based the broadest reasonable interpretation.
Response to Arguments
Applicant’s arguments in the response filed 4/19/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733